Citation Nr: 0721284	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1956 to January 
1976. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied the 
veteran's claim of entitlement to service connection for 
cardiovascular disease, to include hypertension.  In April 
2005, the Board Remanded the claim.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted at the Winston-Salem, North Carolina RO 
before the undersigned Veterans Law Judge in June 2004.  At 
that hearing, the veteran represented himself, and he 
continues to be self-represented.  


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
service or within one-year following the veteran's service 
discharge.

2.  There is no medical evidence that in-service lifestyle 
factors which the veteran alleges became habitual, such as 
food provided to the veteran, constitute a disease for 
purposes of veterans' benefits, with the exception of 
nicotine dependence.   

3.  Service connection for a disorder due to a veteran's 
addiction to nicotine is prohibited for claims filed after 
June 9, 1998. 


CONCLUSION OF LAW

The criteria for service connection for cardiovascular 
disease, to include hypertension, are not met.  38 U.S.C.A. 
§§ 1101, 1103, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for hypertension and cardiovascular disease 
because these disorders developed as a result of the 
lifestyle the veteran learned in the military, including 
learned dietary habits, alcohol consumption habits, use of 
cigarettes, and other lifestyle choices.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

The veteran's claim for service connection was received in 
January 2001.  In May 2001, the RO issued a letter which 
informed the appellant of the actions VA would take to assist 
him to develop the claim, and advised him of the evidence 
required to substantiate the claims, including notice to the 
veteran of the criteria for service connection.  The RO 
advised the veteran to tell VA about any additional evidence 
the veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including such evidence as 
his own statements or statements from others, and advised the 
veteran to identify any evidence, such as records of medical 
treatment, or submit any evidence he had.  This notice was 
sufficient to advise the veteran to submit evidence in his 
possession.  

The Board finds that the May 2001 notice advised the veteran 
of each element of notice described in Pelegrini.  This 
notice was issued prior to any adjudication of the claim, so 
the notice provided meets the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  VA and private clinical records 
have been obtained.  The veteran was afforded VA examination 
in March 2002. The veteran testified in his own behalf at a 
hearing before the Board held at the local RO in June 2004.  
At that time, the veteran identified additional evidence he 
thought might be relevant.  The record was held open so that 
the veteran could obtain that evidence.  He did not submit 
the evidence, and the claim was Remanded by the Board in 
April 2005.  The veteran has been notified of the attempts 
since April 2005 to obtain that evidence, and was 
specifically notified, in the supplemental statement of the 
case (SSOC) issued in October 2006 that attempts to obtain 
clinical records from providers who treated the veteran in 
the 1980s were unsuccessful.  The veteran has been afforded 
an opportunity to submit any additional evidence and or to 
identify any relevant evidence.  

The Board finds that, if there was any deficiency in the 
notice to the veteran or the timing of such notice, any such 
deficiency is harmless error.  See Overton v. Nicholson, 20 
Vet .App. 427, 438 (2006) (finding that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that error as to timing of notice was harmless).  
The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, have been met.  Thus, under the circumstances of 
this case, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.


Claim for service connection for cardiovascular disease, to 
include hypertension 

Law and regulations governing benefits administered by VA 
provide that compensation will be paid to any veteran 
disabled by disease or injury incurred in or aggravated by 
honorable active service, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such within the presumption 
period under 38 C.F.R. § 3.307, and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  38 
C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Hypertension is defined by regulation as a chronic 
disease for which service connection may be granted if it 
appears to a compensable degree within a one-year presumptive 
period following a veteran's service discharge.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For claims filed after June 9, 1998, the law precludes 
service connection for disease or disability resulting from 
the use of tobacco products.  38 U.S.C.A. § 1103(a) (West 
2002).  This statute does not preclude establishment of 
service connection for a disorder directly due to use of 
tobacco products in service, without consideration of use of 
tobacco products following service.  

Facts and analysis

The veteran's service medical records disclose that no 
diagnosis of hypertension or any cardiovascular disease was 
assigned during the veteran's service.  The veteran's blood 
pressure was 130/85 on VA examination conducted in April 
1976.  VA outpatient treatment records dated in August 1977, 
more than one year following the veteran's service discharge, 
disclose a blood pressure of 118/84; the following month, a 
blood pressure of 110/80 was recorded.  

In December 1983, VA treatment records disclose that the 
veteran's blood pressure was 139/100.  In March 1984, a blood 
pressure of 140/100 was recorded, and that blood pressure was 
referred to a physician for follow-up.  These records fail to 
disclose that any diagnosis of hypertension was assigned 
prior to December 1983 and disclose no indication that the 
veteran was taking or had been advised to take medication to 
control blood pressure.  

At his Travel Board hearing, the veteran testified that he 
believed hypertension was first diagnosed in the early 1980s, 
probably in 1982, and he identified the physician who made 
that first diagnosis as Dr. John Kelsch (identified as Dr. 
John Kelps in the Travel Board hearing transcript).  However, 
in response to the RO's 2005 attempt to obtain records from 
Dr. Kelsch, it was learned that the practice was sold in 
1987, and that Dr. Kelsch was an employee of that practice 
only in 1982.  Thus, it is clear that the veteran's 
hypertension was not diagnosed prior to 1982.  As the veteran 
was discharged from service in 1976, hypertension was not 
diagnosed until approximately six years following his service 
discharge.  Since the period during which hypertension may be 
presumed to have been diagnosed in service, even if not noted 
as such in the service medical records, ends one year 
following a veteran's service discharge, the veteran's 
hypertension may not be presumed to be service-connected.

In a June 2001 statement, the veteran indicated that, in 
service, the mess hall started the day with sausage and 
gravy, and similar food was served throughout the day.  That 
diet, together with smoking during the day and drinking in 
the evening, started the habits which, 20 years after his 
service, culminated in cardiovascular disease.  Post-service 
clinical records reflect that the veteran opened a donut shop 
in 1977.  The clinical records, and the veteran's testimony, 
reflect that he had become overweight within a few years 
following his service discharge.  

The private and VA clinical records prior to 1998 disclose 
that no diagnosis of any cardiovascular disease other than 
hypertension was assigned prior to 1998.

In March 1999, the veteran complained of substernal chest 
pain for three months.  The veteran was noted to have smoked 
until 1989, and had discontinued use of alcohol in mid-1998.  
Elevated cholesterol had been noted the previous year, the 
physician noted.  The veteran's father died of myocardial 
infraction, it was noted.  The veteran underwent emergency 
coronary artery bypass grafting (CABG).  Clinical records 
dated in May 1999 disclose that sleep apnea was diagnosed, 
and noted that the veteran had been a "thunderous snorer" 
for many years.  

In March 2002, the examiner who conducted VA examination 
provided an opinion that the veteran's service-connected 
diabetes did not cause cardiovascular disease or 
hypertension.  The examiner explained that he based this 
opinion on the clinical evidence that, prior to 2002, the 
veteran did not require medication of any type for control of 
his diabetes, and his blood glucose levels remained within 
normal limits.  Although the diabetes might have aggravated 
cardiovascular disease or hypertension to some extent, the 
examiner noted, the extent of aggravation "cannot be stated 
without resorting to unfounded speculation."  

In July 2004, the veteran submitted a statement from Franklin 
Tolbert, M.D, who stated that the veteran's diabetes 
"significantly contributed" to the development of coronary 
vascular disease which required bypass surgery.  Dr. Tolbert 
did not provide any discussion of his reasoning or his 
rationale for that opinion.   

The evidence establishes that no cardiovascular disease, to 
include hypertension, was diagnosed during the veteran's 
service or within an applicable presumptive period 
thereafter.  Therefore, service connection for cardiovascular 
disease, to include hypertension, may not be granted on the 
basis that such disorder was directly incurred in service, 
nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110.  

The veteran was awarded service connection for diabetes 
mellitus proximate to his service discharge, based on a 
diagnosis of that disorder in service.  However, as noted at 
the time of the 2002 VA examination, the veteran's symptoms 
of diabetes were "equivocal" following the 1976 service 
discharge until 2002, when the service-connected diabetes 
began to require treatment with an oral hypoglycemic 
medication.  The Board has considered the veteran's 
contention that service connection is warranted for 
cardiovascular disease, to include hypertension, on the basis 
that that the incurrence of cardiovascular disease was 
secondary to or aggravated by the veteran's service-connected 
diabetes mellitus.  

However, the opinion of the examiner who conducted the March 
2002 VA examination is highly unfavorable to a determination 
that the veteran developed cardiovascular disease secondary 
to service-connected diabetes mellitus.  In particular, the 
veteran required emergency CABG more than two years prior to 
the time he began manifesting hyperglycemia.  The clinical 
records clearly establish that the veteran's severe 
cardiovascular disease predated the onset of hyperglycemia 
requiring treatment.  Therefore, the Board finds that the 
medical opinion that cardiovascular disease was not secondary 
to or aggravated by service-connected diabetes is more 
persuasive than the July 2004 medical opinion which is 
favorable to the claim for service connection for 
cardiovascular disease as secondary to service-connected 
diabetes mellitus.  

In particular, the physician who provided the July 2004 
opinion offers only a conclusory statement that there is a 
nexus between service-connected diabetes and cardiovascular 
disease.  The July 2004 opinion is devoid of any discussion 
of the clinical records, and there is no explanation of any 
clinical fact to support the opinion.  As such, this opinion 
is based on an incomplete disability picture and the Court 
has specifically found that the weight of a medical opinion 
is diminished where that opinion is based on an inaccurate 
factual premise or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993). Therefore, the Board accords little 
probative value to the July 2004 opinion, and finds that the 
preponderance of the relevant evidence is against a finding 
that service-connected diabetes mellitus caused or aggravated 
cardiovascular disease or hypertension.  The requirements for 
service connection under 38 C.F.R. § 3.310(a) are not met.  

The Board has considered the veteran's contention that the 
lifestyle habits he incurred in service caused his 
cardiovascular disease.  However, service connection may only 
be granted for a "disease" incurred in or as a result of 
service.  Lifestyle habits, such as dietary or exercise 
habits, may not be considered a "disease" for which service 
connection may be granted.  See, e.g., VAOPGCPREC 2-93, which 
held that nicotine dependence could be considered a 
"disease" for compensation purpose.  The veteran does not 
contend that he developed a dependence which may be 
considered a disease, other than possible nicotine 
dependence, as a result of the lifestyle habits developed in 
service.  

The Board sympathizes with the veteran's contention that 
habits established in service are difficult to change.  
Nevertheless, such difficulty does not meet the statutory or 
regulatory criteria authorizing service connection for a 
"disease" or "injury" incurred in service.  In the absence 
of a finding that the veteran's diet, exercise, or alcohol 
consumption lifestyle habits constitute a "disease" or a 
"chronic" disorder which was incurred in or as a result of 
service, service connection for a disorder as secondary to or 
caused by those lifestyle habits is not authorized by 
statute.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.310.  
Since, by law, service connection is not authorized for any 
lifestyle habit alleged by the veteran, no further 
development of medical evidence as to the result of those 
lifestyle choices is required.  See Wensch v. Principi, 15 
Vet. App. 362, 368 (2001), citing Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

The veteran's claim may also be construed as raising a 
contention that service connection for cardiovascular 
disease, to include hypertension, is secondary to nicotine 
dependence incurred in service, since nicotine dependence may 
be considered a "disease" for purposes of veterans' 
benefits claims.  However, a statute was enacted and became 
effective in 1998, prior to the veteran's submission of this 
claim in January 2001, which precludes service connection for 
any disorder on the basis of nicotine dependence or as 
secondary to nicotine dependence.  38 U.S.C.A. § 1103.  

The Board has considered whether the evidence supports a 
grant of service connection on a direct basis, a presumptive 
basis, or as secondary to or aggravated by any service-
connected disorder or any disorder for which service 
connection is authorized by law.  The preponderance of the 
evidence is against a finding that the evidence establishes 
service connection for cardiovascular disease, to include 
hypertension, on any basis authorized by law.  Because the 
preponderance of the evidence is against the claim under any 
theory of entitlement authorized by law, the provision of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt is not 
applicable.  The claim must be denied.  


ORDER

The appeal for service connection for cardiovascular disease, 
to include hypertension, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


